'I.I~ •   .i~~.;.;A.;;.~•.;;.24;.;;5;;;.Bc:,<R;;;;ev;;..;;,;02;;;;/0,;;;,8/;;,;20;,;;19;;.);;;;Ju;;,dge:.;;m::;;en;;.;ti;;;;n;.;•C;;,;r;;,;im;;;;in;;,;al.;;.Pe:;;:tt'-yC;;;;•;;;;'';.a(M;;,;o;;,;d;;;;ifi::;;edasa)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....:,P,::,•g,::.e.:.1o;;,;f;_l /            ~5
                                                                                                                                                                                                                                                                                                    1




                                                                            UNITED STATES DISTRICT COURT
                                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                                   United States of America                                                                                           JUDGMENT IN A CRIMINAL CASE
                                                                              V.                                                                                      (For Offenses Committed On or After November 1, 1987)


                                                         Ramiro Lopez-Cruz                                                                                            Case Number: 3:19-mj-23688


                                                                                                                                                                                                                                      _" t

                                                                                                                                                                                                                           r=-_:___7
                                                                                                                                                                                                                                              f         l',;.;:;_l\:'J •,",C,io,1~

                                                                                                                                                                                                                                   tbA    ri :~(~. t~
                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                         i;~ ~t )i
               REGISTRATION NO. 66453308

               THE DEFENDANT:
                IZl pleaded guilty to count(s) 1 of Complaint                  c, ,.•., 0 ,.,., ,
                                                                                                                                   9
                                                                                                                                   """.:-

                                                                            .,'".-,-~,,;.'-,"'..",c.-l)_c;fc'-1'e~,'i-,,-~--Hc+-c'c""·;,,'"'.·i'."'-crlR-NIA
                0 was found guilty to count(-s)----"---------------+,,s?""1,11
                                                                                                                                                                                                                          L____      s~.~-~-=                                             j
                                                                                                                                                                                                                                                                                     ,---,, '   y
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                                           Nature of Offense                                                                                                                                     Count Number(s)
               8: 1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                           1

                 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                                                   -~ TIME SERVED                                                                          D _ _ _ _ _ _ _ _ _ _ days

                 C8J Assessment: $10 WAIVED IZl Fine: WAIVED
                 [g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                               Monday, September 9, 2019
                                                                                                                                                               Date of Imposition of Sentence



                                                                                                                                                              Ilier.L~lt::OCK
                                                                                                                                                               UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                                                                                                                                3: 19-mj-23688
